ORDER
The Disciplinary Review Board on November 13, 1998, having filed with the Court its decision concluding that S. DORELL KING of VERONA, who was admitted to the bar of this State in 1980, and who was temporarily suspended from the practice of law for failure to return to her client a retainer of $7,500 by Order of this Court dated June 16,1998, and who remains suspended at this time, should be suspended from the practice of law for a period of three months, for violating RPC 1.1(a) (gross neglect), RPC 1.1(b) (pattern of neglect), RPC 1.3 (lack .of diligence), RPC 1.4 (failure to communicate with client) and RPC 8.1(b) (failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that the term of suspension should commence on respondent’s return of the $7,500 retainer in the Franklin matter;
And good cause appearing;
It is ORDERED that S. DORELL KING is suspended from the practice of law for a period of three months, and until further Order of the Court, the term of suspension to commence on respondent’s submission to the Court of proof that she has returned to her client the $7,500 retainer in the Franklin matter; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of her suspension and that she comply with Rule 1:20-20; and it is further
*549ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.